 7 8DECISIONSOF NATIONAL LABOR RELATIONS BOARDHAROLD C. MURNER and IDA M. MURNER d/b/a MURNEROIL COMPANY'andGENERAL TEAMSTERS UNION, LO-CAL NO. 406, INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERSOF AMERICA, AFL, Petitioner. Case No. 7-RC-2268. March26, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Myron K,Scott, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The labor organization involved claims to representemployees of the Employer.2.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act,for the following reasons:The Employer is an independent jobber of gasoline, motoroils,greases, fuel oils, tires,batteries,and accessories. Itssole office and place of business is located in Traverse City,Michigan, and its entire business is carried on within anapproximately 18-mile radius of that city. During the 1952calendaryear, the Employer made purchases valued at$328,536.81, of which $13,500 represented material receiveddirectly from outside the State of Michigan. During the sameperiod, the Employer's sales aggregated $399,970, all ofwhich were made locally. It is uncontested that the Employer'sfinancial data does not bring it within any of the establishedBoard criteria for asserting jurisdiction.The Petitioner maintains, however, that the Employer is anintegral part of a multistate enterprise and that the Board shouldaccordingly assert jurisdiction. We cannot agree.It is true that.the Employer operates under franchise agree-ments with both the Shell Oil Company and the Firestone Tireand Rubber Company. But the franchiseagreementsdo not ofthemselves warrant the Board in asserting jurisdiction.2 It iswell established that the Board's assumption of jurisdictionin"franchised dealer" cases turns on the degree of control1The name of the Employer appears as amended at the hearing.2 Reiley's Stores, Inc., 96 NLRB 516.108 NLRB No. 12. MURNEROIL COMPANY79exercisedby a manufacturer,through its franchise agreement,overa locallyowned dealer or distributor.' Indeed, the Boardhas specifically required,as a condition to its exercise ofjurisdiction,that that degree of control over the dealer'soperations be substantial."4In the present instance,Shell and Firestone through theirrespective franchises do not controlthe Employer'spricesor the adequacy of the Employer's sales and storage facilities,Nor do these franchises,by word or practice,prescribe capitalrequirements for the Employer,provide for the inspection ofits financial records,restrict its place of business and hours,or control its personnel.Indeed,neither Firestone nor Shellhas ever attempted to assert control over the Employer'sbusiness.Moreover,the Employerpurchases some petroleumproducts from companies other than Shell and is free to pur-chase tires,batteries,and accessories from companies otherthan Firestone.In fact, Firestone has a storein Traverse Citywhichcompetes with the Employer.We therefore are of the opinionthatthe very indiciaof "sub-stantial control,"upon which the Board has relied in the pastin asserting jurisdiction over "franchised dealers,"are nothere presentsUpon the entire record, we find that the degreeof control exercisedby eitherShell or Firestone over theEmployer'soperations is not so extensive or so substantialas to warrant,under Board precedent,the assertion of juris-diction overthe Employeras an integral part of a multistateenterprise.6Accordingly,we shall dismiss the petition filedherein.[The Board dismissed the petition.]Members Murdock and Beeson took no part inthe considera-tion of the above Decision and Order.3See. e g.,Howell Chevrolet Co., 95 NLRB 410, affirmed by UnitedStates Supreme Court,December14, 1953; Ilallamand BoggsTruck &ImplementCo , 95 NLRB 443.4See,e.g., E. R.Goddard & Co , Inc., 105 NLRB 849.6 See cases cited in footnote3, supra.6See,e.g.,Ben FranklinStores, 94 NLRB 779; Kenosha Liquor Co., et al, 104 NLRB 189;Reiley's Stores, Inc., 96 NLRB 5L6; P. R. McDowell d/b/a Maytag, 100 NLRB 770.